Ca"Se 3:17-Cv-02699-LB DO`Cument 113-4 Filed 01/28/19 Page 1 of 1

f tj' ' _ l

x

 

,_

A'l fORNEY OR PARTY WlTHOUT ATTORNEY (Name, State Bar'number, and addressl:

Matrhew w. `Quarr, #183759
5200 N. Palm Ave. 4th Flo.o

Fresno, cA 93704 - . ` ` ` F I L E D

 

TELEPHoNE No.; rsss) 228.6700 . LOS ANGELES SUPERIOR COURT
SUPER|OR COURT OF THE STATE CALIFORN|A
suPERroR couRT couNTY oF Los ANGEr_Es, vAN NuYs couRTHousE 4 DEC` 0 8 2510

 

JOHN A. CL€`»_F'KE, C_Lt\

jj *5:-»

ri"rl,_;mmo primer

PLA|NT|FF/PET|TIONERZ UNlFUND C_CR PARTNERS

 

DEFENDANT/RESPONDENT: ` JAGDEEP S BlDWAL, AN |ND|V|DUAL

 

CASE NUMBER; 10514426

 

 

 

 

DECLARATION'RE.DIL|GENCE ` soP#; ~ . 10112233`16.".

l, A.GUZMAN ,declare:
On 11/22/2010 , l received the following documents:

SUMMONS AND COMPLA|NT; DECLARAT|ON REGARDING STATEMENT OF VENUE; CIV|L CASE COVER SHEET; CIV|L CASE COVER
SHEET ADDENDUM,' ALTERNAT|VE D|SPUTE RESOLUT|ON NOTlCE AND INFORMAT|ON PACKAGE

to serve in the above-referenced matter on the following person or entity:

JAGDEEP S BlDWAL, AN |ND|VlDUAL

l was on the dates herein mentioned over the age of eighteen years and not a party to the above-entitled action. | am authorized to serve legal
process in the State of California. The following facts are within my personal knowledge and if sworn as a witness l can and will truthfully testify
thereto.

l attempted personal service on the following dates and times with the following results: UNSUCCESSFUL SERV|CE
On: 11/30/10 At: 02:10 PM
Reason: SUBJECT NOT AT TH|S ADDRESS

Remark$i THERE ARE NEW TENANTS AT THE GlVEN APT NUMBER

Address To Serve: ,

4631 KESTER AVE APT 103
SHERMAN OAKS, CA 91403

l declare under penalty of perjury under the laws of the State of California that the forgoing is true and correct and this declaration is executed on
12/6/2010.

 

Fee: $ 39.00 Person Serving: A.GUZMAN
R ' l C l`f ' P
15700 varley view Ave., suite 440 °g's e'°d a ' °'"'a r°°ess Se“’e'
La Mirada, CA 90638 (1) EXp. Daf_e! 8/2/2011
(BDO) 225-5337 (2) Registration No.: 482
(3) Counl.’yi VENTURA
l w €/>r
l 1 (

 

/ }
Server L/

 

PS'-DD@-Or> DEcLARATroN RE DrLrGENcE

